The defendant is indicted for an assault with intent to commit rape. Several witnesses were examined. The prosecutrix testified that he, the defendant, "threw me on the bed and pulled up my clothes a little way. I got away from him." *Page 485 
His Honor charged the jury "that if they were fully satisfied from the testimony that the defendant caught hold of Maggie Vann and threw her violently on the bed and pulled up her clothes, as stated by her, then he would be guilty of the crime charged in the bill of indictment and the jury should so find."
There is error. The charge assumes as a fact that the defendant intended to accomplish his purpose at all hazards, even by force. Intent, in the crime charged, is a question of fact for the jury and not for the court. Intent, in such cases, is a material and essential ingredient, and must be established beyond a reasonable doubt in the mind of the jury.
This rule has been so often iterated and reiterated by this Court that it seems sufficient to refer to the following decisions, which with the authorities cited, cover the whole ground. S. v. Brooks, 76 N.C. 1;S. v. Massey, 86 N.C. 658; S. v. Mitchell, 89 N.C. 521; (705)S. v. Williams, 121 N.C. 628.
New trial.